OPINION — AG — ** STATUTE OF LIMITATIONS — APPLICABLE TO PRISONS ** BECAUSE OF THE POSSIBILITY THAT THE STATUTE OF LIMITATIONS OF ACTIONS WOULD BE APPLICABLE TO AN ACTION UPON SUCH A CLAIM (' BOARD OF COUNTY COMMISSIONERS OF WOODWARD COUNTY V. WILLETT, 152 P. 365) IT IS SUGGESTED THAT STEPS FOR THE COLLECTION THEREOF SHOULD BE TAKEN WITHIN THE TIME PRESCRIBED BY SAID STATUTE. (COLLECTION OF AN ACCOUNT DUE TO THE STATE, STATE, LIMITATION OF ACTIONS, CONTRACT, STATE AGENCY, STATE INSTITUTION) CITE: 74 O.S. 123 [74-123](F), 12 O.S. 95 [12-95] (JAMES C. HARKIN)